I dissent from the majority of the court as to the competency of the claimant to testify that the paper, which the witness, Walters, had just sworn he had seen Lepper give to claimant, had been stolen from him after Lepper's death. One party to a suit is always competent to testify as to facts occurring after the death of the other party, (Keating v. Nolan, 51 Pa. Super. 320; Pennell v. Phillips, 53 Pa. Super. 324), but here the claimant's evidence was not limited to that. He was permitted to identify the stolen paper with the one Lepper had given him in the presence of Walters, and thus, in effect, was permitted to testify to something that had occurred before Lepper's death. It was the same as if he had testified that Lepper, in his lifetime, had given him the paper in the presence of Walters, and that he had subsequently lost it.
In Keating v. Nolan, supra, a surviving defendant in ejectment was permitted to testify as to the date of death of the person under whom plaintiff claimed title. In Krepps v. Carlisle, 157 Pa. 358, a defendant in ejectment was permitted to testify that since the death of one of the plaintiffs and after the suit was brought, an old abutment of a bridge had been uncovered by a flood. In Pennell v. Phillips, supra, the plaintiff's wife was allowed to testify that the note when produced in court was in the same condition as it was very shortly after the death of defendant's testator. They would fit this case exactly if Walters had further testified that he had seen the same paper in claimant's possession after Lepper's death. The claimant could then have properly testified that the paper which Walters had identified as being in his possession after Lepper's death had been stolen from him, and thus accounted for its non-production. But when he was permitted to testify that the paper which *Page 130 
was lost was the same which Walters had seen Lepper give the claimant, he was, in effect, testifying not only to the theft of the paper but also to something which occurred before Lepper's death, viz., the giving of the paper by Lepper to him.